TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00666-CV


                 Entergy Texas, Inc.; Southwestern Public Service Company;
                    and Texas Industrial Energy Consumers, Appellants

                                                 v.

                         Public Utility Commission of Texas, Appellee


              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-000208, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Entergy Texas, Inc.; Southwestern Public Service Company; and

Texas Industrial Energy Consumers have filed a motion to dismiss, explaining that recent

legislation has rendered the issue moot and asking us to vacate the trial court’s judgment and

dismiss the cause. Appellee the Public Utility Commission of Texas has filed a response stating

that it does not oppose the relief requested by appellants. Southwest Transmission, LLC, and

Gridliance High Plains LLC, intervenor-appellees (although intervenors are not named as

appellees by the notices of appeal, they have filed appellees’ briefs), have filed a motion

opposing the motion to dismiss on grounds that a lawsuit challenging the constitutionality of the

recent legislation has been filed in federal court. They assert that if this cause is dismissed and

the federal court then determines that the legislation is unconstitutional, a party to the underlying

case will have to “re-file and pursue a new, redundant appeal.” They instead state that “it may be
more appropriate for the Court to stay this case pending the resolution of” the federal proceeding.

However, we decline to hold this cause in abeyance for an undeterminable amount of time while

the matter pends in federal court. We therefore grant appellants’ motion to dismiss. We vacate

the trial court’s judgment without regard to the merits and render judgment dismissing the

underlying case. See Tex. R. App. P. 42.2.



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Appellants’ Motion

Filed: August 2, 2019




                                                2